Case: 20-1477   Document: 51     Page: 1    Filed: 01/13/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

            ILIFE TECHNOLOGIES, INC.,
                  Plaintiff-Appellant

                            v.

           NINTENDO OF AMERICA, INC.,
                 Defendant-Appellee
               ______________________

                       2020-1477
                 ______________________

    Appeal from the United States District Court for the
 Northern District of Texas in No. 3:13-cv-04987-M, Chief
 Judge Barbara M.G. Lynn.
                 ______________________

                Decided: January 13, 2021
                 ______________________

    MICHAEL CRAIG WILSON, Munck Wilson Mandala, LLP,
 Dallas, TX, for plaintiff-appellant. Also represented by
 CHASE COBERN, SAMUEL WALLACE DUNWOODY, IV, SHAIN
 KHOSHBIN, WILLIAM A. MUNCK, JORDAN C. STRAUSS.

     STEPHEN R. SMITH, Cooley LLP, Washington, DC, for
 defendant-appellee. Also represented by SAMUEL WHITT;
 MATTHEW J. BRIGHAM, DENA CHEN, Palo Alto, CA.
                 ______________________
Case: 20-1477    Document: 51      Page: 2    Filed: 01/13/2021




 2     ILIFE TECHNOLOGIES, INC.   v. NINTENDO OF AMERICA, INC.



     Before MOORE, REYNA, and CHEN, Circuit Judges.
 MOORE, Circuit Judge.
     iLife Technologies, Inc., appeals a Northern District of
 Texas order holding that claim 1 of U.S. Patent No.
 6,864,796 is directed to patent ineligible subject matter un-
 der 35 U.S.C. § 101. We affirm.
                        BACKGROUND
     iLife owns the ’796 patent, which is directed to a motion
 detection system that evaluates relative movement of a
 body based on both dynamic acceleration (e.g., vibration,
 body movement) and static acceleration (i.e., the position of
 a body relative to earth). See ’796 patent at Abstract; 1:62–
 67; 3:26–32. Claim 1 recites:
     1. A system within a communications device capa-
     ble of evaluating movement of a body relative to an
     environment, said system comprising:
     a sensor, associable with said body, that senses dy-
     namic and static accelerative phenomena of said
     body, and
     a processor, associated with said sensor, that pro-
     cesses said sensed dynamic and static accelerative
     phenomena as a function of at least one accelera-
     tive event characteristic to thereby determine
     whether said evaluated body movement is within
     environmental tolerance
     wherein said processor generates tolerance indicia
     in response to said determination; and
     wherein said communication device transmits said
     tolerance indicia.
     iLife sued Nintendo asserting that Nintendo infringed
 claim 1. Nintendo moved for summary judgment asserting
 that claim 1 was directed to patent ineligible subject mat-
 ter. After the court declined to decide that issue, the
Case: 20-1477     Document: 51      Page: 3    Filed: 01/13/2021




 ILIFE TECHNOLOGIES, INC.   v. NINTENDO OF AMERICA, INC.      3



 parties continued to trial, agreeing not to present eligibility
 questions to the jury. Following a jury verdict in iLife’s
 favor, Nintendo moved for judgment as a matter of law
 (“JMOL”), renewing its assertions that claim 1 was di-
 rected to ineligible subject matter. The court granted Nin-
 tendo’s motion, holding that claim 1 was directed to the
 abstract idea of “gathering, processing, and transmitting
 information” and failed to recite an inventive concept. J.A.
 25. iLife appeals. We have jurisdiction under 28 U.S.C.
 § 1295(a)(1).
                          DISCUSSION
     We review a grant of a motion for JMOL under regional
 circuit law. Lucent Techs., Inc. v. Gateway, Inc., 580 F.3d
 1301, 1309 (Fed. Cir. 2009). The Fifth Circuit reviews an
 order granting JMOL de novo. Hurst v. Lee Cty., Miss., 764
 F.3d 480, 483 (5th Cir. 2014). We also review a district
 court’s determination of patent eligibility under 35 U.S.C.
 § 101 de novo. DDR Holdings, LLC v. Hotels.com, L.P., 773
 F.3d 1245, 1255 (Fed. Cir. 2014).
     We apply a two-step framework for “distinguishing pa-
 tents that claim laws of nature, natural phenomena, and
 abstract ideas from those that claim patent-eligible appli-
 cations of those concepts.” Alice Corp. Pty. Ltd. v. CLS
 Bank Int’l, 573 U.S. 208, 217 (2014). “First, we determine
 whether the claims at issue are directed to” a patent-ineli-
 gible concept, such as an abstract idea. Id. If they are, we
 examine “the elements of [each] claim to determine
 whether it contains an ‘inventive concept’ sufficient to
 ‘transform’ the claimed abstract idea into a patent-eligible
 application.” Id. at 221 (quoting Mayo Collaborative Servs.
 v. Prometheus Labs., Inc., 566 U.S. 66, 72, 79–80 (2012)).
 If the elements involve “well-understood, routine, [and]
 conventional activity previously engaged in by researchers
 in the field,” Mayo, 566 U.S. at 73, they do not constitute
 an “inventive concept.”
Case: 20-1477    Document: 51      Page: 4    Filed: 01/13/2021




 4     ILIFE TECHNOLOGIES, INC.   v. NINTENDO OF AMERICA, INC.



                      I. Alice Step One
     At step one, the district court held that claim 1 is di-
 rected to the abstract idea of “gathering, processing, and
 transmitting information.” J.A. 25. We agree. Claim 1
 recites a motion sensor system that evaluates and com-
 municates the relative movement of a body using static and
 dynamic acceleration information collected from sensors.
 Failing to provide any concrete detail for performing the
 associated functions, however, claim 1 merely amounts to
 a system capable of sensing information, processing the col-
 lected information, and transmitting processed infor-
 mation.
     We have routinely held that claims directed to gather-
 ing and processing data are directed to an abstract idea.
 See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350,
 1354 (Fed. Cir. 2016); SAP Am., Inc. v. InvestPic, LLC, 898
 F.3d 1161, 1167 (Fed. Cir. 2018) (holding claims directed to
 the abstract idea of “selecting certain information, analyz-
 ing it using mathematical techniques, and reporting or dis-
 playing the results of the analysis”); Content Extraction &
 Transmission LLC v. Wells Fargo Bank, Nat. Ass’n, 776
 F.3d 1343, 1347 (Fed. Cir. 2014) (holding claims directed to
 the “abstract idea of 1) collecting data, 2) recognizing cer-
 tain data within the collected data set, and 3) storing that
 recognized data in a memory”).
      iLife argues claim 1 is not directed to an abstract idea
 because it recites a physical system that incorporates sen-
 sors and improved techniques for using raw sensor data
 like the claims we held eligible in Thales Visionix Inc. v.
 United States, 850 F.3d 1343 (Fed. Cir. 2017) and Cardio-
 Net, LLC v. InfoBionic, Inc., 955 F.3d 1358 (Fed. Cir. 2020).
 But in Thales, the claims recited a particular configuration
 of inertial sensors and a specific choice of reference frame
 in order to more accurately calculate position and orienta-
 tion of an object on a moving platform. 850 F.3d at 1349.
 We held the claims were not directed to an abstract idea
Case: 20-1477     Document: 51      Page: 5    Filed: 01/13/2021




 ILIFE TECHNOLOGIES, INC.   v. NINTENDO OF AMERICA, INC.     5



 because they sought to protect “only the application of
 physics to the unconventional configuration of sensors as
 disclosed.” Id. Likewise, the claims in CardioNet were not
 abstract because they focused on a specific means or
 method that improved cardiac monitoring technology, im-
 proving the detection of, and allowing more reliable and
 immediate treatment of, atrial fibrillation and atrial flut-
 ter. 955 F.3d at 1368. In contrast, claim 1 of the ’796 pa-
 tent is not focused on a specific means or method to
 improve motion sensor systems, nor is it directed to a spe-
 cific physical configuration of sensors. It merely recites a
 motion sensor system that evaluates movement of a body
 using static and dynamic acceleration information.
      While we agree with the district court that these claims
 are directed to the abstract idea of gathering, processing
 and transmitting data, the district court erred to the extent
 that it incorporated conventionality of claim elements at
 step 1. See, e.g., J.A. 26 (“Nothing in claim 1, understood
 in light of the specification, requires anything other than
 conventional sensors and processors performing ‘conven-
 tional activit[ies] previously known to the industry.’” (quot-
 ing Alice, 573 U.S. at 225 (quoting Mayo, 566 U.S. at 73))).
 The conventionality of the claim elements is only consid-
 ered at step two if the claims are deemed at step 1 to be
 directed to a patent ineligible concept, such as an abstract
 idea. Alice, 573 U.S. at 217, 225. A claim is not directed to
 an abstract idea simply because it uses conventional tech-
 nology. This claim is, however, directed to an abstract idea
 because it contains nothing more than the idea of gathering
 processing and transmitting data.
                      II. Alice Step Two
     At step two, we “consider the elements of each claim
 both individually and ‘as an ordered combination’ to deter-
 mine whether the additional elements ‘transform the na-
 ture of the claim’ into a patent-eligible application.” Alice,
 573 U.S. at 217 (quoting Mayo, 566 U.S. at 78–79). We
Case: 20-1477     Document: 51      Page: 6    Filed: 01/13/2021




 6      ILIFE TECHNOLOGIES, INC.   v. NINTENDO OF AMERICA, INC.



 have explained that this step is satisfied when the claim
 elements “involve more than performance of ‘well-under-
 stood, routine, [and] conventional activities previously
 known to the industry.’” Content Extraction, 776 F.3d at
 1347–48 (quoting Alice, 573 U.S. at 225); see also Aatrix
 Software, Inc. v. Green Shades Software, Inc., 882 F.3d
 1121, 1128 (Fed. Cir. 2018) (collecting cases).
     As the district court held, the elements of claim 1, con-
 sidered individually and as an ordered combination, fail to
 recite an inventive concept. J.A. 28. Aside from the ab-
 stract idea, the claim recites only generic computer compo-
 nents, including a sensor, a processor, and a
 communication device. The specification’s description of
 these elements confirms they are generic. See, e.g., ’796
 patent at 2:46–50 (communication device includes “cellular
 phones, . . . laptops, computers, . . . and other similar types
 of communications equipment”); 2:64–67 (sensor broadly
 means “a device that senses one or more absolute values,
 changes in value . . . of at least the sensed accelerative phe-
 nomena”); 4:34–38 (processor means “any device, system,
 or part thereof that controls at least one operation”). iLife
 argues that configuring an acceleration-based sensor and
 processor to detect and distinguish body movement as a
 function of both dynamic and static acceleration is an in-
 ventive concept. Appellant’s Br. at 53–54. But the specifi-
 cation clarifies sensors (e.g., accelerometers) “that measure
 both static and dynamic acceleration [were] known.” ’796
 patent at 2:1–2. And unlike the claims in Thales, claim 1
 does not recite any unconventional means or method for
 configuring or processing that information to distinguish
 body movement based on dynamic and static acceleration.
 Therefore, we conclude that claim 1’s mere call for sensing
 and processing static and dynamic acceleration infor-
 mation using generic components does not transform the
 nature of claim 1 into patent eligible subject matter. See
 Elec. Power, 830 F.3d at 1355; see also BSG Tech LLC v.
 Buyseasons, Inc., 899 F.3d 1281, 1290–91 (Fed. Cir. 2018)
Case: 20-1477     Document: 51      Page: 7    Filed: 01/13/2021




 ILIFE TECHNOLOGIES, INC.   v. NINTENDO OF AMERICA, INC.     7



 (“If a claim’s only ‘inventive concept’ is the application of
 an abstract idea using conventional and well-understood
 techniques, the claim has not been transformed into a pa-
 tent-eligible application of an abstract idea.”). Accordingly,
 we hold claim 1 is directed to patent-ineligible subject mat-
 ter.
                         CONCLUSION
     We have considered iLife’s remaining arguments and
 find them unpersuasive. For the foregoing reasons, we con-
 clude that claim 1 of the ’796 patent is ineligible under
 § 101, and, therefore, we affirm.
                         AFFIRMED